Name: Regulation (EU) NoÃ 1144/2014 of the European Parliament and of the Council of 22Ã October 2014 on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries and repealing Council Regulation (EC) NoÃ 3/2008
 Type: Regulation
 Subject Matter: documentation;  international trade;  agricultural activity;  marketing;  politics and public safety;  trade policy
 Date Published: nan

 4.11.2014 EN Official Journal of the European Union L 317/56 REGULATION (EU) No 1144/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2014 on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries and repealing Council Regulation (EC) No 3/2008 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 42 and 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) In accordance with Council Regulation (EC) No 3/2008 (4), the Union may implement information provision and promotion measures in the internal market and in third countries for agricultural products and their production methods and for certain food products based on agricultural products. (2) In view of the experience gained and the likely developments in the agricultural sector and on markets both inside and outside the Union, the scheme established by Regulation (EC) No 3/2008 should be reviewed and made more coherent and effective. Regulation (EC) No 3/2008 should therefore be repealed and replaced with a new regulation. (3) The objective of such information provision and promotion measures is to enhance the competitiveness of the Union agricultural sector, thereby bringing about greater competitive equity both in the internal market and in third countries. More specifically, the information provision and promotion measures should aim to increase consumers awareness of the merits of the Unions agricultural products and production methods and to increase the awareness and recognition of Union quality schemes. Moreover, they should increase the competitiveness and consumption of Union agricultural products, raise their profile both inside and outside the Union and increase the market share of those products, with a special focus on those markets in third countries that have the highest growth potential. In the event of serious market disturbance, loss of consumer confidence or other specific problems, those measures should help restore normal market conditions. Such information provision and promotion measures should usefully complement and reinforce the measures implemented by the Member States. In order to achieve their objectives, information provision and promotion measures should continue to be implemented both inside and outside the Union. (4) Measures should also aim to enhance the authenticity of Union products so as to improve consumers awareness of the qualities of genuine products as compared to imitations and counterfeit products; this would contribute significantly to awareness, both in the Union and in third countries, of the symbols, indications and abbreviations demonstrating participation in the European quality schemes established by Regulation (EU) No 1151/2012 of the European Parliament and of the Council (5). (5) One of the Unions strengths in food production lies in the diversity of its products and in their specific characteristics which are linked to different geographical areas and different traditional methods and which provide unique flavours, offering the variety and authenticity that consumers increasingly look for, both inside and outside the Union. (6) In addition to information on the intrinsic features of Unions agricultural and food products, the eligible measures may also communicate consumer-friendly messages, focusing, inter alia, on nutrition, taste, tradition, diversity and culture. (7) Information provision and promotion measures should not be brand- or origin-oriented. Nevertheless, in order to improve the quality and effectiveness of demonstrations, tastings and information and promotion material, it should be possible to mention the commercial brands and product origin, provided that the principle of non-discrimination is respected and that the measures are not aimed at encouraging the consumption of any product on the sole ground of its origin. Furthermore, such measures should respect general principles of Union law and should not amount to a restriction of the free movement of agricultural and food products in breach of Article 34 of the Treaty on the Functioning of the European Union (TFEU). Specific rules should be laid down on the visibility of brands and origin in relation to the main Union message of a campaign. (8) The Union mainly exports final agricultural products, including agricultural products not included in Annex I to the TFEU. The information provision and promotion measures should therefore be opened up to include certain products outside the scope of Annex I to the TFEU. This would be consistent with other schemes of the common agricultural policy (CAP), such as the European quality schemes, which are already open to such products. (9) The Unions information provision and promotion measures relating to wine under the CAP represent one of the landmarks of the aid programmes available to the wine sector. Only wine with designation of origin or protected geographical indication status and wine carrying an indication of the wine grape variety should be the subject of the information provision and promotion measures. In the case of simple programmes, the programme in question should also cover another agricultural or food product. Similarly, Regulation (EU) No 508/2014 of the European Parliament and of the Council (6) provides for the promotion of fishery and aquaculture products. Consequently, the eligibility of fishery and aquaculture products listed in Annex I to Regulation (EU) No 1379/2013 of the European Parliament and of the Council (7), for the information provision and promotion measures provided for under this scheme should be limited exclusively to fishery and aquaculture products which are associated with another agricultural or food product. (10) Products covered by Union quality schemes and quality schemes recognised by Member States should be eligible for information provision and promotion measures since such schemes provide consumers with assurances on the quality and characteristics of the product or the production process used, achieve added value for the products concerned and enhance their market opportunities. Similarly, the organic production method, as well as the logo for quality agricultural products specific to the outermost regions should be eligible for information provision and promotion measures. (11) Over the period 2001-2011, only 30 % of the budget earmarked for information provision and promotion measures was spent on measures targeting third-country markets, even though those markets offer major growth potential. Arrangements are therefore needed in order to encourage a larger number of information provision and promotion measures for Union agricultural products in third countries, in particular by providing increased financial support. (12) In order to guarantee the effectiveness of the information provision and promotion measures that are implemented, they should be developed in the context of information and promotion programmes. Such programmes have hitherto been submitted by trade and/or inter-trade organisations. In order to increase the number of measures proposed and to improve their quality, the range of beneficiaries should be widened to include producer organisations and their associations, groups and bodies of the agri-food sector which have as their objective and activity the provision of information on and the promotion of agricultural products. (13) The information provision and promotion measures co-financed by the Union should demonstrate a specific Union dimension. To that end, and in order to avoid a dispersion of resources and to increase Europes visibility through these information provision and promotion measures for agricultural products and certain food products, it is necessary to establish a work programme which defines the strategic priorities for these measures in terms of populations, products, schemes or markets to be targeted and the nature of the information and promotion messages to be imparted. The programme should be developed on the basis of the general and specific objectives established under this Regulation, and should take into account the possibilities offered by the markets and the need to complement and reinforce the actions implemented by Member States and operators, both in the internal market and in third countries, in order to ensure that promotion and information policy is cohesive. To this end, when designing that programme, the Commission should consult Member States and relevant stakeholders. (14) The work programme should provide, inter alia, for specific arrangements in order to react in the event of serious market disturbance, loss of consumer confidence, or other specific problems. Additionally the Commission should take particular account of the predominant position of small and medium-enterprises in the agri-food sector, a sector which benefits from the exceptional measures provided for in Articles 219, 220 and 221 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (8), and, for measures targeting third countries, of free-trade agreements falling within the scope of the common commercial policy of the Union. When designing that programme, the Commission should also take into account the handicaps of mountain areas, islands and outermost regions of the Union. (15) In order to ensure that information provision and promotion measures are implemented effectively, they should be entrusted to implementing bodies selected through a competitive procedure. Nevertheless, in duly justified cases, proposing organisations should have the possibility to directly implement certain parts of their programme. (16) The Commission should be able to carry out information and promotion measures on its own initiative, including high-level missions, particularly with a view to contributing to the opening-up of new markets. The Commission should also be able to conduct its own campaigns to provide a prompt and effective response in the event of serious market disturbance or loss of consumer confidence. If necessary, the Commission should revise its own initiatives that plan to implement such campaigns. Appropriations allocated to on-going information and promotion programmes, both simple or multi, should not be reduced in the event of action undertaken by the Commission under these circumstances. (17) Over and above the information provision and promotion measures, the Commission needs to develop and coordinate technical support services at Union level with the aim of helping operators to take part in co-financed programmes, to conduct effective campaigns or to develop their export activities. Those services should in particular include the provision of guidelines to help potential beneficiaries to comply with the rules and procedures related to this policy. (18) Efforts to promote Union products on third country markets are sometimes prejudiced by the competition they face from imitation and counterfeit products. The technical support services developed by the Commission would include advice for the sector with regard to protecting Union products from imitation and counterfeit practices. (19) Simplification of the regulatory environment of the CAP is an important priority for the Union. Such an approach should also be applied to this Regulation. In particular, the principles of administrative management of information and promotion programmes should be reviewed with the aim of simplifying them and enabling the Commission to establish the rules and procedures applicable to the submission, evaluation and selection of proposals for programmes. The Commission should ensure, however, that Member States receive timely information on all programmes proposed and selected. That information should in particular include the number of proposals received, the Member States and sectors concerned, and the outcome of the evaluation of those proposals. (20) Cooperation between economic operators in different Member States contributes greatly to increasing the Union added value and to highlighting the diversity of Union agricultural products. Despite the priority given to programmes developed jointly by proposing organisations in different Member States, such programmes accounted in the period 2001-2011 for only 16 % of the budget earmarked for information provision and promotion measures. Consequently, new arrangements should be introduced, particularly as regards the management of multi programmes, in order to overcome existing obstacles to their implementation. (21) Financing rules should be set. As a general rule, in order to ensure that interested proposing organisations assume their share of the responsibilities, the Union should cover only part of the cost of programmes. However, certain administrative and staff costs, which are not linked to implementation of the CAP, form an integral part of information provision and promotion measures and should be eligible for Union funding. (22) Each measure should be subject to monitoring and evaluation in order to improve its quality and demonstrate its achievements. In this context, a list of indicators should be determined and the impact of the promotion policy assessed in relation to its strategic objectives. The Commission should establish a monitoring and evaluation framework for this policy which is consistent with the common monitoring and evaluation framework of the CAP. (23) In order to supplement or amend certain non-essential elements of this Regulation, the power to adopt delegated acts in accordance with Article 290 TFEU should be delegated to the Commission. That empowerment should cover supplementing the list in Annex I to this Regulation, the criteria for determining the eligibility of proposing organisations, the conditions governing the competitive procedure for the selection of implementing bodies, the specific conditions for eligibility with regard to simple programmes, the costs of information provision and promotion measures and administrative and staff costs and provisions to facilitate the transition from Regulation (EC) No 3/2008 to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (24) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission concerning detailed rules on the visibility of commercial brands during product demonstrations or tastings and on information and promotion material, and on the visibility of the origin of products on information and promotion material; the annual work programmes; the selection of simple programmes; detailed rules under which a proposing organisation may be authorised to implement certain parts of a simple programme itself; the arrangements for implementation, monitoring and control of simple programmes; the rules concerning the conclusion of contracts for the implementation of simple programmes selected in accordance with this Regulation; and the common impact assessment framework for programmes, as well as a system of indicators. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (9). (25) Since, given the links that exist between the promotion policy and the other instruments of the CAP, and taking into account the multiannual guarantee of Union funding and its concentration on clearly defined priorities, the objectives of this Regulation cannot be sufficiently achieved by the Member States but can rather be more effectively achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down the conditions under which information provision and promotion measures concerning agricultural products and certain food products based on agricultural products implemented in the internal market or in third countries (information provision and promotion measures), may be fully or partially financed from the Union budget. Article 2 General and specific objectives of information provision and promotion measures 1. The general objective of the information provision and promotion measures is to enhance the competitiveness of the Union agricultural sector. 2. The specific objectives of the information provision and promotion measures are to: (a) increase awareness of the merits of Union agricultural products and of the high standards applicable to the production methods in the Union; (b) increase the competitiveness and consumption of Union agricultural products and certain food products and to raise their profile both inside and outside the Union; (c) increase the awareness and recognition of Union quality schemes; (d) increase the market share of Union agricultural products and certain food products, specifically focusing on those markets in third countries that have the highest growth potential; (e) restore normal market conditions in the event of serious market disturbance, loss of consumer confidence or other specific problems. Article 3 Description of information provision and promotion measures The information provision and promotion measures shall aim to: (a) highlight the specific features of agricultural production methods in the Union, particularly in terms of food safety, traceability, authenticity, labelling, nutritional and health aspects, animal welfare, respect for the environment and sustainability, and the characteristics of agricultural and food products, particularly in terms of their quality, taste, diversity or traditions; (b) raise awareness of the authenticity of European protected designations of origin, protected geographical indication and traditional specialities guaranteed. Those measures shall in particular consist of public relation work and information campaigns and may also take the form of participation in events, fairs and exhibitions of national, European and international importance. Article 4 Characteristics of the measures 1. Information provision and promotion measures shall not be brand-oriented. Nevertheless, it shall be possible for commercial brands to be visible during demonstrations or tastings and on information and promotional material, provided that the principle of non-discrimination is respected and that the overall, non-brand-oriented nature of the measures remains unchanged. The principle of non-discrimination shall apply, ensuring equal treatment and access for all brands of the proposing organisations and equal treatment for Member States. Each brand shall be equally visible and its graphic presentation shall use a smaller format than the main Union message of the campaign. Several brands shall be displayed, except in duly justified circumstances pertaining to the specific situation of the Member States concerned. 2. Information provision and promotion measures shall not be origin-oriented. Such measures shall not aim to encourage the consumption of a product on the sole ground of its origin. Nevertheless, it shall be possible for the origin of products to be visible on information and promotional material, subject to the following rules: (a) in the internal market, the mention of the origin must always be secondary in relation to the main Union message of the campaign. (b) in third countries, the mention of the origin may be on the same level as the main Union message of the campaign. (c) for products recognised under the quality schemes referred to in point (a) of Article 5(4), the origin registered in the denomination may be mentioned without any restriction. 3. The Commission shall adopt implementing acts, laying down detailed rules concerning: (a) the visibility of commercial brands during demonstrations or tastings and on information and promotional material, as referred to in paragraph 1, as well as the uniform conditions under which a single brand may be displayed; and (b) the visibility of the origin of products on information and promotional material as referred to in paragraph 2. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 23(2). Article 5 Eligible products and schemes 1. Information provision and promotion measures may cover the following products: (a) the products listed in Annex I to the TFEU, excluding tobacco; (b) the products listed in Annex I to this Regulation; (c) spirit drinks with a protected geographical indication pursuant to Regulation (EC) No 110/2008 of the European Parliament and of the Council (10). 2. The Commission shall be empowered to adopt, in order to take account of market developments, delegated acts, in accordance with Article 22, supplementing the list in Annex I to this Regulation by adding food products to that list. 3. Notwithstanding paragraph 1: (a) the information provision and promotion measures may only cover wine with designation of origin or protected geographical indication status and wine carrying an indication of the wine grape variety; in the case of simple programmes referred to in Article 6(3), the programme in question must also cover other products referred to in points (a) and (b) of paragraph 1; (b) with regard to spirit drinks as referred to in point (c) of paragraph 1, wine as referred to in point (a) of this paragraph and beer, measures targeting the internal market shall be limited to informing consumers of the schemes set out in paragraph 4 and of the responsible consumption of those beverages; (c) the fishery and aquaculture products listed in Annex I to Regulation (EU) No 1379/2013 may be the subject of information provision and promotion measures only if other products referred to in paragraph 1 are also covered by the programme in question. 4. Information provision and promotion measures may cover the following schemes: (a) the quality schemes established by Regulation (EU) No 1151/2012, Regulation (EC) No 110/2008 and Article 93 of Regulation (EU) No 1308/2013; (b) the organic production method as defined by Council Regulation (EC) No 834/2007 (11); (c) the logo for quality agricultural products specific to the outermost regions of the Union, as referred to in Article 21 of Regulation (EU) No 228/2013 of the European Parliament and of the Council (12); (d) the quality schemes as referred to in points (b) and (c) of Article 16(1) of Regulation (EU) No 1305/2013 of the European Parliament and of the Council (13). CHAPTER II IMPLEMENTATION OF INFORMATION PROVISION AND PROMOTION MEASURES SECTION 1 Common provisions Article 6 Types of actions 1. Information provision and promotion measures shall take the form of: (a) information and promotion programmes (programmes), and (b) the measures on the initiative of the Commission referred to in Article 9. 2. Programmes shall consist of a coherent set of operations and shall be implemented over a period of at least one but not more than three years. 3. Simple programmes, further details of which are provided in Section 2 of this Chapter, may be submitted by one or more of the proposing organisations referred to in points (a), (c) or (d) of Article 7(1), which shall all be from the same Member State. 4. Multi programmes, further details of which are provided in Section 3 of this Chapter, may be submitted by: (a) at least two proposing organisations referred to in points (a), (c) or (d) of Article 7(1), which shall all be from at least two Member States; or (b) one or more Union organisations referred to in point (b) of Article 7(1). Article 7 Proposing organisations 1. A programme may be proposed by: (a) trade or inter-trade organisations, established in a Member State and representative of the sector or sectors concerned in that Member State, and in particular the interbranch organisations as referred to in Article 157 of Regulation (EU) No 1308/2013 and groups as defined in point 2 of Article 3 of Regulation (EU) No 1151/2012, provided that they are representative for the name protected under the latter Regulation which is covered by that programme; (b) trade or inter-trade organisations of the Union representative of the sector or sectors concerned at Union level; (c) producer organisations or associations of producer organisations, as referred to in Articles 152 and 156 of Regulation (EU) No 1308/2013 that have been recognised by a Member State; (d) agri-food sector bodies the objective and activity of which is to provide information on, and to promote, agricultural products and which have been entrusted, by the Member State concerned, with a clearly defined public service mission in this area; those bodies must have been legally established in the Member State in question at least two years prior to the date of the call for proposals referred to in Article 8(2). 2. The Commission shall be empowered to adopt delegated acts, in accordance with Article 22, setting out the specific conditions under which each of the proposing organisations, groups and bodies referred to in paragraph 1 may submit a programme. Those conditions shall, in particular, guarantee that those organisations, groups and bodies are representative and that the programme is on a significant scale. Article 8 Annual work programme 1. The Commission shall adopt implementing acts, laying down for each year an annual work programme setting out the operational objectives to be pursued, the operational priorities, the expected results, the method of implementation and the total amount of the financing plan. That annual work programme, and in particular its operational priorities, shall comply with the general and specific objectives set out in Article 2. In particular, the programme shall provide for specific temporary arrangements to react to serious market disturbance, loss of consumer confidence or other specific problems as referred to in point (e) of Article 2(2). It shall also contain the main evaluation criteria, a description of the measures to be financed, an indication of the amounts allocated to each type of measure, an indicative implementation timetable and, in the case of grants, the maximum rate of the Unions financial contribution. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 23(2). 2. The work programme referred to in paragraph 1 shall be implemented, for simple and multi programmes, through the publication by the Commission of calls for proposals in accordance with Title VI of Part I of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (14). Article 9 Measures on the initiative of the Commission 1. The Commission may carry out information and promotion measures as described in Article 3, including campaigns, in the event of serious market disturbance, loss of consumer confidence or other specific problems referred to in point (e) of Article 2(2). Those measures may in particular take the form of high-level missions, participation in trade fairs and exhibitions of international importance by means of stands, or operations aimed at enhancing the image of Union products. 2. The Commission shall develop technical support services, in particular with a view to: (a) encouraging awareness of different markets, including by means of exploratory business meetings; (b) maintaining a dynamic professional network around information and promotion policy, including providing advice to the sector with regard to the threat of imitation and counterfeit products in third countries; and (c) improving knowledge of Union rules concerning programme development and implementation. Article 10 Prohibition on double funding Information provision and promotion measures financed under this Regulation shall not be the subject of any other financing under the Unions budget. SECTION 2 Implementation and management of simple programmes Article 11 Selection of simple programmes 1. The Commission shall evaluate and select proposals for simple programmes received in response to the call for proposals referred to in Article 8(2). The Commission shall be empowered to adopt delegated acts in accordance with Article 22 laying down the specific conditions for eligibility with regard to simple programmes. 2. The Commission shall adopt implementing acts, determining the simple programmes selected, any changes to be made to them, and the corresponding budgets. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 23(2). Article 12 Information on the selection of simple programmes The Commission shall provide the Committee referred to in Article 23, and thereby the Member States with timely information on all the programmes that are proposed or selected. Without prejudice to Regulation (EU, Euratom) No 966/2012, the Commission shall in particular provide: (a) information concerning the number of proposals received, the Member States in which the proposing organisations are established, the sectors involved and the market or markets targeted; (b) information concerning the outcome of the evaluation of the proposals and a summary description thereof. Article 13 Bodies responsible for implementing simple programmes 1. After a competitive procedure has been duly carried out, the proposing organisation shall choose the bodies that will implement simple programmes that have been selected, with a view, in particular, to ensuring that measures are implemented effectively. The Commission shall be empowered to adopt delegated acts, in accordance with Article 22, setting out the conditions governing the competitive procedure for the selection of the implementing bodies referred to in the first subparagraph. 2. By way of derogation from paragraph 1, a proposing organisation may implement certain parts of a programme itself, subject to conditions relating to the proposing organisations experience in implementing such measures, the cost of such measures in relation to normal market rates and the share of the total cost accounted for by the part of the programme implemented by the proposing organisation. The Commission shall adopt implementing acts laying down the detailed rules under which the proposing organisation may be authorised to implement certain parts of the programme itself. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 23(2). Article 14 Implementation, monitoring and control of simple programmes 1. The Member States concerned shall be responsible for the proper implementation of the simple programmes selected in accordance with Article 11 and for the relevant payments. The Member States shall ensure that information and promotional material produced in the context of these programmes complies with Union law. The Commission shall adopt implementing acts laying down the arrangements for implementation, monitoring and control and the rules relating to the conclusion of contracts for the implementation of the simple programmes selected under this Regulation. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 23(2). 2. The Member States shall ensure the implementation of, and shall monitor and control, simple programmes in accordance with Regulation (EU) No 1306/2013 of the European Parliament and of the Council (15) and in accordance with the implementing acts to be adopted pursuant to paragraph 1. Article 15 Financial provisions relating to simple programmes 1. The Unions financial contribution to simple programmes in the internal market shall be 70 % of the eligible expenditure. The Unions financial contribution to simple programmes in third countries shall be 80 % of the eligible expenditure. The remaining expenditure shall be borne exclusively by the proposing organisations. 2. The percentages referred to in paragraph 1 shall be increased to 85 % in the event of serious market disturbance, loss of consumer confidence or other specific problems referred to in point (e) of Article 2(2). 3. By way of derogation from paragraphs 1 and 2, for proposing organisations established in Member States receiving on or after 1 January 2014 financial assistance in accordance with Article 136 and 143 TFEU, the percentages referred to in paragraph 1, shall be 75 % and 85 % respectively, and the percentage referred to in paragraph 2 shall be 90 %. The first subparagraph shall only apply to those programmes decided upon by the Commission before the date from which the Member State concerned no longer receives such financial assistance. 4. Studies to evaluate the results of promotional and information measures in accordance with the common framework referred to in Article 25 shall be eligible for Union financing under conditions similar to those governing the simple programme in question. 5. The Union shall finance in full the expert fees linked to the selection of programmes pursuant to point (a) of Article 4(2) of Regulation (EU) No 1306/2013. 6. In order to ensure the proper implementation of simple programmes, proposing organisations shall provide guarantees. 7. The Union shall finance information provision and promotion measures implemented on the basis of simple programmes pursuant to point (c) of Article 4(1) of Regulation (EU) No 1306/2013. 8. The Commission shall be empowered to adopt delegated acts, in accordance with Article 22, concerning the specific conditions under which costs of information provision and promotion measures, and, where necessary, administrative and staff costs, are eligible for Union funding. SECTION 3 Implementation and management of multi programmes and measures implemented on the initiative of the commission Article 16 Types of financing 1. Financing may take one or more of the forms provided for by Regulation (EU, Euratom) No 966/2012, including: (a) grants for multi-programmes; (b) contracts for the measures implemented on the initiative of the Commission. 2. The Union shall finance information provision and promotion measures implemented on the basis of multi programmes or on the initiative of the Commission pursuant to point (a) of Article 4(2) of Regulation (EU) No 1306/2013. Article 17 Evaluation of multi programmes The proposals for multi programmes shall be evaluated and selected on the basis of the criteria announced in the call for proposals referred to in Article 8(2). Article 18 Information on the implementation of multi programmes The Commission shall provide the Committee referred to in Article 23, and thereby the Member States, with timely information on all the programmes that are proposed or selected. Article 19 Financial provisions relating to multi programmes 1. The Unions financial contribution to multi programmes shall be 80 % of the eligible expenditure. The remaining expenditure shall be borne exclusively by the proposing organisations. 2. The percentage referred to in paragraph 1 shall be increased to 85 % in the event of serious market disturbance, loss of consumer confidence or other specific problems referred to in point (e) of Article 2(2). 3. By way of derogation from paragraphs 1 and 2, for proposing organisations established in Member States receiving on or after 1 January 2014 financial assistance in accordance with Article 136 and 143 TFEU, the percentages referred to in paragraphs 1 and 2 shall be 85 %, and 90 % respectively. The first subparagraph shall only apply to those programmes decided upon by the Commission before the date from which the Member State concerned no longer receives such financial assistance. Article 20 Procurement with regard to measures implemented on the initiative of the Commission Any procurement effected by the Commission in its own name or jointly with Member States shall be subject to the procurement rules set out in Regulation (EU, Euratom) No 966/2012 and Commission Delegated Regulation (EU) No 1268/2012 (16). Article 21 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures to ensure that, when measures financed under this section are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power to audit, on the basis of documents and on-the-spot, all grant beneficiaries, contractors and subcontractors who have received Union funds. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (17) and Council Regulation (Euratom, EC) No 2185/96 (18) in order to establish whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract relating to Union funds. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and with international organisations, contracts, grant agreements and grant decisions resulting from the implementation of a programme under this Regulation shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct such audits and investigations, in accordance with their respective competences. CHAPTER III FINAL PROVISIONS SECTION 1 Delegations of powers and implementing provisions Article 22 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 5(2), 7(2), 11(1), 13(1), 15(8), and 29(2) shall be conferred on the Commission for a period of five years from 24 November 2014. The Commission shall draw up a report in respect of the delegation of power no later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Articles 5(2), 7(2), 11(1), 13(1), 15(8), and 29(2) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to this Regulation shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council, or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period may be extended by two months at the initiative of the European Parliament or of the Council. Article 23 Committee 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. SECTION 2 Consultation, assessment and reporting Article 24 Consultation In the context of implementing this Regulation, the Commission may consult the civil dialogue group on quality and promotion established pursuant to Commission Decision 2013/767/EU (19). Article 25 Common framework for assessing the impact of measures In accordance with the common monitoring and evaluation framework for the common agricultural policy provided for in Article 110 of Regulation (EU) No 1306/2013, the Commission shall adopt implementing acts, laying down the common framework for assessing the impact of information and promotion programmes financed under this Regulation as well as a system of indicators. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 23(2). All interested parties shall provide the Commission with all the data and information necessary to enable the impact of measures to be assessed. Article 26 Report 1. By 31 December 2018, the Commission shall submit to the European Parliament and to the Council an interim report on the application of this Regulation. That interim report shall include the rate of uptake in different Member States, together with any appropriate proposals. 2. By 31 December 2020, the Commission shall submit to the European Parliament and to the Council a report on the application of this Regulation together with any appropriate proposals. SECTION 3 State aid, repeal, transitional provisions, and entry into force and date of application Article 27 State aid By way of derogation from Article 211(1) of Regulation (EU) No 1308/2013 and from Article 3 of Council Regulation (EC) No 1184/2006 (20), as well as by virtue of the first paragraph of Article 42 TFEU, Articles 107, 108 and 109 TFEU shall not apply to payments made by Member States pursuant to this Regulation and in compliance with its provisions, nor shall they apply to financial contributions coming from Member States parafiscal charges, mandatory contributions or other financial instruments, in the case of programmes eligible for Union support which the Commission has selected in accordance with this Regulation. Article 28 Repeal Regulation (EC) No 3/2008 is hereby repealed. References to the repealed Regulation shall be construed as being references to this Regulation and shall be read in accordance with the correlation table set out in Annex II to this Regulation. Article 29 Transitional provisions 1. Regulation (EC) No 3/2008 shall continue to apply to those information and promotion measures for which funding has been decided by the Commission before 1 December 2015. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 22 in order to ensure a smooth transition between the application of Regulation (EC) No 3/2008 and this Regulation. Article 30 Entry into force and date of application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 22 October 2014. For the European Parliament The President M. SCHULZ For the Council The President B. DELLA VEDOVA (1) Opinion of 30 April 2014 (not yet published in the Official Journal). (2) Opinion of 2 April 2014 (not yet published in the Official Journal). (3) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal), decision of the Council of 13 October 2014. (4) Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (OJ L 3, 5.1.2008, p. 1). (5) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (6) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). (7) Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulations (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (OJ L 354, 28.12.2013, p. 1). (8) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (9) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (10) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (OJ L 39, 13.2.2008, p. 16). (11) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (12) Regulation (EU) No 228/2013 of the European Parliament and of the Council of 13 March 2013 laying down specific measures for agriculture in the outermost regions of the Union and repealing Council Regulation (EC) No 247/2006 (OJ L 78, 20.3.2013, p. 23). (13) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (14) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (15) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (16) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (17) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (18) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). (19) Commission Decision 2013/767/EU of 16 December 2013 setting up a framework for civil dialogue in matters covered by the common agricultural policy and repealing Decision 2004/391/EC (OJ L 338, 17.12.2013, p. 115). (20) Council Regulation (EC) No 1184/2006 of 24 July 2006 applying certain rules of competition to the production of, and trade in, agricultural products (OJ L 214, 4.8.2006, p. 7). ANNEX I Products referred to in point (b) of Article 5(1) (a) beer, (b) chocolate and derived products, (c) bread, pastry, cakes, confectionery, biscuits and other bakers wares, (d) beverages made from plant extracts, (e) pasta, (f) salt, (g) natural gums and resins, (h) mustard paste, (i) sweetcorn, (j) cotton. ANNEX II Correlation table as referred to in Article 28 Regulation (EC) No 3/2008 This Regulation Article 1(1), first subparagraph Article 1 Article 1(1), second subparagraph Point (a) of Article 6(1) Article 1(2) Article 4(1) and (2) Article 2 Article 3 Articles 3 and 4 Article 5 Article 5 Article 8 Article 6(1) Article 7 Article 6(2)  Article 7  Article 8 Articles 11, 12 and 17 Article 9  Article 10 Article 9 Article 11 Article 13 Article 12(1)  Article 12(2) Article 14 Article 13(1) Article 16(1)(b) Article 13(2), first subparagraph Articles 15(1), 15(2) and 15(3) and Article 19 Article 13(2), second subparagraph  Article 13(2), third subparagraph  Article 13(3), (4) and (5)  Article 13(6) Article 27 Article 14 Article 15(5), 15(7) and Article 16(2) Articles 15 and 16 Articles 4(3), 5(2), 7(2), 8(1), 11, 13, 14(1), 15(8), 22, 23, 25 and 29 Article 17 Article 24 Article 18 Article 26 Article 19 Article 28 Article 20 Article 30